 1
 2
 3
 4
                                                                                       JS-6
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   FERDINAND REYNOLDS,                           )        CASE NO. CV 16-2505-MWF (PJW)
                                                   )
11                         Plaintiff,              )
                                                   )        J U D G M E N T
12                  v.                             )
                                                   )
13   ERIC JORDAN, WARDEN,                          )
                                                   )
14                         Defendant.              )
                                                   )
15
16          Pursuant to the Order Granting Joint Stipulation For Voluntary
17   Dismissal With Prejudice,
18          IT IS ADJUDGED that the First Amended Complaint and entire
19   action is dismissed with prejudice.
20
            DATED: May 31, 2019
21
22
23
                                                  MICHAEL W. FITZGERALD
24                                                UNITED STATES DISTRICT JUDGE
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\LA16CV02505-MWF-PJW-Judgment.wpd
